12 F.3d 206
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Glenn Paul ROBINSON, Defendant-Appellant,andSamuel Cedric Brown, Defendant.
No. 93-6795.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 17, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Glenn Paul Robinson, Appellant Pro Se.
Gary Patrick Jordan, United States Attorney, for Appellee.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order denying his motion for a reduction in sentence or a transfer to home confinement.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Robinson, No. CR-73-531-HM (D. Md. July 12, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Because Robinson failed to bring his motion within 120 days of sentencing, the district court lacked authority to consider the claim under the old version of Fed.  R. Crim.  P. 35